Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is not descriptive. Additional information from para. 0007 of the instant specifications would improve the ability of searchers to locate this application. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 11-12, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazzard (US-20150276268-A1) in view of Shaull (US-20160138821-A1) and Siebert (US-20080238633-A1).
Regarding claim 1, Hazzard discloses:
A system for configuring a water heater (Hazzard, fig. 1a, water heater 151), the system comprising:
a mobile device (Hazzard, fig. 1C, smart device 155) configured to:
receive an input indicative of a configuration selection (Hazzard, fig. 1C, para. 0045); and
configure the water heater based on the configuration selection (Hazzard, fig. 1C, para. 0045).
Hazzard fails to explicitly teach:
a rating plate coupled to the water heater; and
a mobile device configured to:
capture a scannable feature of the rating plate.
Shaull teaches:
a mobile device configured to:
capture a scannable feature of the rating plate (Shaull, fig. 3, NFC label 48).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of Hazzard to include the above claim limitations in view of the teachings of Shaull (in the field of remote configuration of appliances) to configure the appliance before the appliance is installed (Shaull, para. 0005).
Siebert teaches:
a rating plate coupled to the water heater (Siebert, abstract).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of combined teachings to include the above claim limitations in view of the teachings of Siebert (in the field of housings) to allow the configuration to be available digitally without turning on or unpacking the appliance (Siebert, para. 0005).
Regarding claim 2, the combined teachings teach:
The system of claim 1, wherein the mobile device is further configured to:
in response to capturing the scannable feature, displaying a plurality of configurations associated with the water heater (Hazzard, fig. 1C shows that a plurality of water heater temperatures can be selected).
Regarding claim 4, the combined teachings teach:
The system of claim 1, wherein the scannable feature is one selected from a group consisting of an NFC tag (Shaull, fig. 3, NFC label 48).
Regarding claim 5, the combined teachings teach:
The system of claim 1, wherein configuring the water heater includes the mobile device communicating with a controller of the water heater using near field communication (Shaull, abstract).
Regarding claim 6, the combined teachings teach:
The system of claim 1, wherein the mobile device is further configured to:
access an application associated with the water heater (Hazzard, para. 0045: “A designated website may be visited with a smart device 155 where an applicable app may be downloaded and device 155 in turn may connect to the wireless control 154.”).
Regarding claim 8, the combined teachings teach:
The system of claim 1, wherein configuring the water heater includes configuring the water heater to a British Thermal Unit input (Hazzard, para. 0103: “An option may allow one to manually enter the data or to estimate the data. Data options may include […] BTU/hr”).
Regarding claim 11, Hazzard discloses:
A method for configuring a water heater, the method comprising:
receiving, with the mobile device, an input indicative of a configuration selection (Hazzard, fig. 1C, para. 0045); and
configuring, with the mobile device, the water heater based on the configuration selection (Hazzard, fig. 1C, para. 0045).
Hazzard fails to explicitly teach:
capturing, with a mobile device, a scannable feature of a rating plate of the water heater.
Shaull teaches:
capturing, with a mobile device (Schaull, fig. 3, smartphone 50), a scannable feature of a rating plate (Shaull, fig. 3, NFC label 48).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of Hazzard to include the above claim limitations in view of the teachings of Shaull (in the field of remote configuration of appliances) to configure the appliance before the appliance is installed (Shaull, para. 0005).
Siebert teaches:
where the rating plate is of the water heater (Siebert, abstract).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of the combined teachings to include the above claim limitations in view of the teachings of Siebert (in the field of housings) to allow the configuration to be available digitally without turning on or unpacking the appliance (Siebert, para. 0005).
Regarding claim 12, the combined teachings teach:
The method of claim 11, further comprising:
displaying, with the mobile device and in response to the scannable feature, a plurality of configurations associated with the water heater (Hazzard, fig. 1C shows that a plurality of water heater temperatures can be selected).
Regarding claim 14, the combined teachings teach:
The method of claim 11, wherein the scannable feature is one selected from a group consisting of an NFC tag (Shaull, fig. 3, NFC label 48).
Regarding claim 15, the combined teachings teach:
The method of claim 11, wherein configuring the water heater includes the mobile device communicating with a controller of the water heater using near field communication
Regarding claim 16, the combined teachings teach:
The method of claim 11.
The combined teachings fail to explicitly teach:
further comprising:
prior to capturing the scannable feature, accessing, with the mobile device, an application associated with the water heater.
Shaull teaches:
further comprising:
prior to capturing the scannable feature, accessing, with the mobile device, an application associated with the water heater (Shaull, paras. 0020-0022).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of the combined teachings to include the above claim limitations in view of the teachings of Shaull (in the field of remote configuration of appliances) to configure the appliance before the appliance is installed (Shaull, para. 0005).
Regarding claim 17, the combined teachings teach:
The method of claim 11, wherein configuring the water heater includes configuring the water heater to a British Thermal Unit input (Hazzard, para. 0103: “An option may allow one to manually enter the data or to estimate the data. Data options may include […] BTU/hr”).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazzard (US-20150276268-A1) in view of Shaull (US-20160138821-A1) and Siebert (US-20080238633-A1) as applied to claim 11 above, and further in view of Park (US-20180119975-A1).
Regarding claim 18, the combined teachings teach:
The method of claim 11.

wherein configuring the water heater includes transmitting software from the mobile device to the water heater.
Park teaches:
wherein configuring the water heater includes transmitting software from the mobile device to the water heater (Park, para. 0101: “user device 406 can be configured to perform software updates […] HVAC devices 402 can receives updates even if HVAC devices 402 are not connected to […] the Internet”).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of the combined teachings to include the above claim limitations in view of the teachings of Park (in the field of smart home devices) to not require internet connectivity (Park, para. 0101: “HVAC devices 402 can receives updates even if HVAC devices 402 are not connected to […] the Internet”).
Regarding claim 19, the combined teachings teach:
The method of claim 18, wherein the software includes control information for a gas valve of the water heater (Hazzard, para. 0118: “The processor may provide a signal to the appliance controller to open the fuel valve for the pilot.”).
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazzard (US-20150276268-A1) in view of Shaull (US-20160138821-A1) and Siebert (US-20080238633-A1) as applied to claims 1 and 11 above, respectively, and further in view of Spencer (WO-2016120640-A1).
Regarding claim 3, the combined teachings teach:
The system of claim 1.
The combined teachings fail to explicitly teach:
wherein the mobile device is further configured to: in response to receiving the input indicative of the configuration selection, generating an invoice based on the configuration selection.
Spencer teaches:
wherein the mobile device is further configured to: in response to receiving the input indicative of the configuration selection, generating an invoice based on the configuration selection (Spencer p. 58, lines 13-16: “The remote billing system 14 may be configured to generate one or more bills for the usage of the services provided by the system 100” and p. 21, lines 19-21 indicate that the system includes a boiler; the bill will depend on the water heater configuration, even if only a default configuration is chosen).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of the combined teachings to include the above claim limitations in view of the teachings of Spencer (in the field of hot water systems) to improve management by centralizing the system (Spencer, p. 30, lines 1-11).
Regarding claim 13, the combined teachings teach:
The method of claim 11.
The combined teachings fail to explicitly teach:
further comprising: in response to receiving the input indicative of the configuration selection, generating, with the mobile device, an invoice based on the configuration selection.
Spencer teaches:
further comprising: in response to receiving the input indicative of the configuration selection, generating, with the mobile device, an invoice based on the configuration selection (Spencer p. 58, lines 13-16: “The remote billing system 14 may be configured to generate one or more bills for the usage of the services provided by the system 100” and p. 21, lines 19-21 indicate that the system includes a boiler; the bill will depend on the water heater configuration, even if only a default configuration is chosen).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of the combined teachings to include the above claim limitations in view of the teachings of Spencer (in the field of hot water systems) to improve management by centralizing the system (Spencer, p. 30, lines 1-11).
Claims 9-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazzard (US-20150276268-A1) in view of Shaull (US-20160138821-A1) and Siebert (US-20080238633-A1) as applied to claims 1 (for claims 9-10) and 11 (for claim 20) above, and further in view of Koch (US-20110272132-A1).
Regarding claim 9, the combined teachings teach:
The system of claim 1.
The combined teachings fail to explicitly teach:
wherein the water heater is one selected from a plurality of water heater base units.
Koch teaches:
wherein the water heater is one selected from a plurality of water heater base units (Koch, fig. 1, heating device 14 corresponding to water heater 151 of Hazzard and instantaneous water heater 17).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of the combined teachings to include the above claim limitations in view of the teachings of Koch (in the field of water heaters) to be more economical by only heating the water used (Koch, para. 0003).
Regarding claim 10, the combined teachings teach:
The system of claim 9, wherein each of the plurality of water heater base units has a unique plurality of possible configurations (Hazzard fig. 1D teaches changing the temperature, creating a unique plurality of configurations for each water heater).
Regarding claim 20, the combined teachings teach:
The method of claim 11.
The combined teachings fail to explicitly teach:
wherein the water heater is one selected from a plurality of water heater base units.
Koch teaches:
wherein the water heater is one selected from a plurality of water heater base units (Koch, fig. 1, heating device 14 corresponding to water heater 151 of Hazzard and instantaneous water heater 17).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of the combined teachings to include the above claim limitations in view of the teachings of Koch (in the field of water heaters) to be more economical by only heating the water used (Koch, para. 0003).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazzard (US-20150276268-A1) in view of Shaull (US-20160138821-A1) and Siebert (US-20080238633-A1) as applied to claim 1 above, and further in view of Mitchell (http://www.phcppros.com/articles/7800-q-a-with-frank-windsor-coo-of-rinnai).
Regarding claim 7, the combined teachings teach:
The system of claim 1.
The combined teachings fail to explicitly teach:
wherein the water heater is stored in a wholesale environment.

wherein the water heater is stored in a wholesale environment (Mitchell, fig., and p. 3: “Try Rinnai Tour with our seven branded, upfitted vans”).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of the combined teachings to include the above claim limitations in view of the teachings of Mitchell (in the field of water heaters) to increase visibility of the brand (Mitchell, p. 3: “increase the visibility of the brand”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750.  The examiner can normally be reached on MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BENJAMIN TRETTEL/               Examiner, Art Unit 3762                                                                                                                                                                                         
/EDELMIRA BOSQUES/               Supervisory Patent Examiner, Art Unit 3762